UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ]X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-54507 Sandalwood Ventures, Ltd. (Exact name of registrant as specified in its charter) Nevada 68-0679096 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15-65 Woodstream Blvd, Woodbridge, Ontario, Canada L4L 7X6 (Address of principal executive offices)(Zip Code) Telephone: (877) 275-2545 (Registrant's telephone number, including area code) Riverside House, Riverside Drive Aberdeen, United Kingdom AB11 7LH (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] As of August 14, 2012, we had 250,819,800 shares of $0.001 par value common stock outstanding. SANDALWOOD VENTURES, LTD. FORM 10-Q INDEX Page No. PART IFINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 F-1 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 F-2 Consolidated Statement of Changes in Stockholders’ Deficit for the six months ended June 30, 2012 F-3 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 F-4 Notes to Consolidated Financial Statements ITEM 2.
